In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00251-CR
     ___________________________

OSCAR LEONARDO PORTILLO, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 415th District Court
          Parker County, Texas
       Trial Court No. CR13-0473


    Before Bassel, Gabriel, and Kerr, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Oscar Leonardo Portillo appeals from the trial court’s judgment

revoking his community supervision, adjudicating his guilt for driving while

intoxicated “3rd OR MORE,” sentencing him to eight years’ confinement, and

ordering him to pay $406 for a fine that was previously assessed but unpaid. See Tex.

Penal Code Ann. § 49.09. After reviewing Appellant’s court-appointed counsel’s

Anders brief and conducting an independent review of the record, we affirm.

      Under the terms of a plea bargain, Appellant pleaded guilty to the offense of

DWI “3rd or Subsequent.” The trial court found Appellant guilty, sentenced him to

ten years’ confinement, suspended the sentence, and placed him on community

supervision for ten years. Pursuant to the terms of the plea bargain, the trial court

also imposed a nonsuspended $2,000 fine.

      During the period of Appellant’s community supervision, the State filed a

motion to revoke. The State alleged that Appellant had violated eight conditions of

his community supervision: (1) he failed to report on or about February 5, 2019;

(2) he failed to remain in the State of Texas on or about February 5, 2019; (3) he failed

to timely make monthly payments toward his fine, court costs, restitution, and legal

fee reimbursement from October 2017 through May 2018, July 2018, September

2018, and November 2018 through January 2019; (4) he failed to timely pay a monthly

community supervision fee for October 2017 through May 2018, July 2018,

September 2018, and November 2018 through January 2019; (5) he failed to

                                           2
participate in a community-service work program designated by the court; (6) he failed

to attend, participate in, and successfully complete the DWI Repeat Offenders

Program; (7) he failed to pay all costs associated with the Secure Continuous Remote

Alcohol Monitoring (SCRAM) Program; and (8) he failed to download the SCRAM

Program on or about January 18, 2019, as ordered by the trial court.

      Appellant pleaded “true” to the alleged violations. The trial court found all the

allegations to be true, revoked Appellant’s community supervision, and sentenced

Appellant to eight years’ confinement “allowing for unpaid assessments, court costs,

and credit against the sentence to be confirmed in the written judgment.”

      Appellant’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel notified

Appellant of the motion to withdraw, provided him a copy of the brief, informed him

of his right to file a pro se response, informed him of his pro se right to seek

discretionary review should this court hold that the appeal is frivolous, and took

concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). This court afforded Appellant the opportunity to

file a response on his own behalf, but he did not so.



                                           3
      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only then may we

grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

      We have carefully reviewed counsel’s brief and the record. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in the

record that arguably might support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s motion to withdraw

and affirm the trial court’s judgment.

                                                    Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 12, 2020




                                          4